CoOLBT J.
The majority of this Court held in Miller v. Grandy, 13 Mich. 540, that the act in question did not authorize the: townships of Jackson County to refund the advances made *338by individuals on tbeir own account, and not on the credit of the townships, or in reliance upon their subsequent ratification by township) authority. That question is therefore no longer oj)en; and any vote to refund such individual advances must be held unauthorized and void. The relator has very fully shown by his application that the claims which the township of Blackman voted to allow, were advances of this description.
If the vote to refund was unauthorized, the township board had no jurisdiction to act upon the allowance of claims under it. Their authority is special and limited; and the moment they assumed to act upon a class of claims which they had no authority to allow, they were acting beyond their powers. Neither the statute in qirestion nor the township vote could refer this class of claims to their judgment; and if they have unadvisedly made unauthorized allowances, they are right in refusing to proceed further when apprised of their error.
The mandamus must be denied, with costs, against the relator.

Mandamus denied.

The other Justices concurred.